Citation Nr: 1522822	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  06-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946 and from January 1950 to May 1954.  In addition to other medals and decorations, the Veteran was awarded the Combat Infantryman Badge and the Purple Heart.  He died in March 2005.  The appellant is the Veteran's surviving spouse.

This matter returns to the Board of Veterans' Appeals  (Board) by the way of an August 2014 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court), which vacated a March 2013 Board decision, denying the claim for entitlement to service connection for the cause of the Veteran's death.  The Court remanded the appellant's claim to the Board for actions consistent with its opinion. 

As a matter of background, this matter originally appealed from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

 In September 2006, the appellant testified before a Decision Review Officer (DRO) at the RO and, in April 2009, before the undersigned Veterans Law Judge by videoconference hearing.  The hearing transcripts are associated with the claims files.

The Board remanded this case in June 2008, July 2009, and June 2010.  In May 2012, the Board requested an expert medical opinion.  In July 2012, the Board received the medical opinion and provided the appellant with a copy thereof and the opportunity to respond thereto.  The appellant responded in August 2012 that she had no further argument in this matter.  Thereafter, the Board denied the claim in the March 2013 decision, and the appellant appealed, giving raise to the August 2014 Memorandum Decision from the Court Order.

In November 2014, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in January 2015.  The appellant was notified of the receipt of the VHA opinion, and in response the appellant and her representative have submitted additional evidence in support of her claim.  This additional evidence was accompanied by a waiver of review by the Agency of Original Jurisdiction.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  The Veteran's death in March 2005 was due cardiorespiratory arrest due to or a consequence of multi-organ failure, hepatorenal syndrome, and chronic liver disease; pelvic mass was also noted as an important condition that contributed to death, but was not related to the illness that caused death.

2.  At the time of the Veteran's death, he was service-connected for residuals of a gunshot wound to the right forearm, muscle group VII, and posttraumatic stress disorder (PTSD).

3.  Resolving reasonable doubt in the appellant's favor, it is likely that the Veteran's service-connected PTSD caused or aggravated his chronic alcohol abuse, which ultimately contributed to the immediate cause of his death.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claim for service connection for the Veteran's cause of death without detriment to the due process rights of the appellant. 

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a veteran's death may be demonstrated by a showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

As indicated above, the appellant in this case is the Veteran's widow.  The appellant seeks service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's PTSD caused or aggravated his chronic alcohol abuse which led to his chronic liver disease and ultimately, resulted in his death, so therefore PTSD contributed substantially or materially to his death.  In support of her claim, the appellant has submitted medical literature that notes the correlation between PTSD symptoms and substantance abuse, as well as an April 2015 private medical statement. 

The Veteran died in March 2005.  The death certificate reflects that the immediate cause of death was cardiorespiratory arrest due to or a consequence of multiorgan failure, hepatorenal syndrome, and chronic liver disease.  Pelvic mass was also noted as an important condition that contributed to death, but was not related to the illness that caused death.

At the time of the Veteran's death, he was service-connected for residuals of a gunshot wound to the right forearm, muscle group VII, and PTSD.  In statements and sworn testimony, the appellant argued that the conditions surrounding the Veteran's combat service ultimately led to illnesses that resulted in his death or, in the alternative, that he self- medicated his PTSD with alcohol that ultimately resulted in his liver disease, which, in turn, contributed to his death.  As such, the appellant claims that service connection for the cause of the Veteran's death is warranted.  The appellant's representative argued in March 2005 that the Veteran self-medicated with alcohol and other medications for many years due to his service-connected nervous condition and combat wound, which resulted in his liver disease.  

After a review of all the evidence of record, granting the appellant the benefit of the doubt, the Board finds there is competent medical evidence of record to support a finding that the Veteran's service-connected PTSD substantially or materially contributed to the Veteran's death. 

VA medical records and competent lay evidence demonstrate that the Veteran had a long history of alcohol abuse that began after his service in Korea until his remission in 1978 that followed his hospitalization for chronic alcoholism, upper gastrointestinal (GI) bleeding secondary to chronic alcoholism, hiatal hernia, and esophagitis.  A private psychiatric evaluation by Dr. Figueroa dated in March 2000 reflects that the Veteran was seen for psychiatric complaints to include depression and anxiety, he received monthly treatment, and he was treated with prescriptive medications. The Veteran denied use of alcohol or drugs at that time.  He reported a history of alcohol abuse but that he quit 20years ago.  The diagnosis was major depression related to combat wound in service, and alcohol dependence in remission.  He was later diagnosed with PTSD and dementia. 

Several medical opinions have been obtained that support the finding that it is at least as likely as not that his history of alcohol abuse contributed to the Veteran's cause of death because the residual damage caused by chronic alcohol abuse increased the damage causing liver disease, which contributed to the cause of his death.  See April 2005 private medical statement from treating oncologist; June 2011 VA medical expert opinion report; July 2012 VA medical expert opinion report; and January 2015 VA medical expert opinion report.

The record also contains medical evidence that links the Veteran's history of alcohol abuse to his service-connected PTSD.  In an April 2015 private medical opinion report, a private psychologist concluded that it was at least as likely as not that the Veteran's PTSD caused or aggravated his chronic alcohol abuse.  The private psychologist supported this medical conclusion by noting a review of the claims folder as well as a review of the applicable medical literature.  The private psychologist noted that the medical literate supports a correlation between alcohol abuse and PTSD symptom, and he concluded, that based on a review of the evidence of record, there was substantial evidence to support a causal relationship between the Veteran's PTSD and long history of alcohol abuse.  The private psychologist specifically noted that the medical and lay evidence of record demonstrated that the Veteran began drinking large quantities of alcohol after his return from the Korean conflict.   It was noted that there was a low likelihood of developing alcohol dependence after the age of 21, and in this case, the Veteran began drinking heavily at the age of 28, after his in-service stressor events in Korea.  The private psychologist concluded that given the preponderance of the research studies linking alcohol abuse and PTSD, in conjunction with the medical and lay evidence of the Veteran's symptoms and occurrence of alcohol abuse after his return from Korea, it was more likely than not that the Veteran's alcohol dependence was due to his PTSD disability. 

The Board acknowledges that the record also contains VA medical opinions that weigh against the appellant's contention that the Veteran's PTSD materially contributed to the cause of his death.  However, none of the VA medical opinions adequately addressed the matter on appeal.  In this regard, in the June 2011 VA medical opinion report, the VA examiner failed to address whether the documented history of alcohol abuse was caused or aggravated by the Veteran's service-connected PTSD.  Also, in a July 2012 VA medical opinion report, the VA examiner failed to provide sufficient rationale that accounted for VA's public stance on the correlation between PTSD and alcohol abuse problems when determining that the Veteran's PTSD disability did not cause or aggravate his history of substance abuse.  See August 2014 Court memorandum decision.  

Moreover, in a January 2015 VA medical opinion report, the VA examiner refused to address whether the Veteran's history of substance abuse was attributable to his PTSD disability, because he found that the medical evidence of record did not support a diagnosis of PTSD.  Regardless of the uncertainty of the PTSD diagnosis based on the January 2015 VA examiner's review, the Board had previously conceded a diagnosis of PTSD when it awarded service connection in 2003.  As such, the 2015 VA examiner's medical conclusion is completely unhelpful in this matter. 

The Board believes that the private psychologist has provided an adequate February 2015 medical opinion on the question of secondary service connection for alcohol dependence, which was previously lacking the 2011 and 2012 VA medical opinions.  The Board finds that the evidence found within the claims file, when viewed in the light most favorable to the appellant, likely demonstrates that the Veteran's service-connected PTSD materially contributed to his chronic liver disease, which lead to his death.  







	(CONTINUED ON NEXT PAGE)



Thus, the Board finds that a reasonable doubt exists as to the relationship between the Veteran's service-connected PTSD and his death, and this doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that it is at least as likely as not that the Veteran's PTSD, at the very least, contributed to the cause of the Veteran's death from sepsis due to dementia.  As such, service connection for cause of death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


